Mr. Justice Freeman delivered the opinion of the court. It is said by appellant’s counsel that they invoke in this cause in their client’s behalf the principle that one seeking equity must do equity, and that appellee has not made good by proofs the averment of his bill that appellant “holds no interest, legal or equitable,” in the shares in question or any of them. The nature of the controversy between these parties, of which this litigation is an offshoot, is sufficiently set forth in the statement and opinions of this and the Supreme Court in the case reported in the 112 Ill. App. 119, and 211 Ill. 192. It is clearly established by the evidence in the present case that appellee purchased the shares in controversy of one Sarah Hein in part for cash, and that he gave his own notes to secure the balance of the purchase money; that to secure said notes the 845 shares of National Hollow Brake Beam Company stock were transferred to appellant Leigh to be held by him as trustee to secure the payment of the purchase money notes of appellee to said Sarah Hein, and that appellant had no further title to them or right to retain them other than as such trustee; that appellee Laughlin paid the said notes, and they were returned to him by Mrs. Hein canceled and discharged. Thereupon Laughlin became and was entitled to have the 845 shares in controversy transferred to him by Leigh. Probably this would have been done by Leigh' without any question prior to the falling out between them, which occurred some time prior to the time when Laughlin paid the said notes and so became entitled to receive the shares. Indeed, it is not, so far as appears, seriously disputed by appellant that the stock was transferred to and held by him merely in trust to secure payment of said notes or that Laughlin bought and paid for and owned the shares himself. It is, however, now claimed by appellant that Laughlin acquired such stock as well as other stock in said company for the joint benefit of,both parties and pursuant to an arrangement between them made in 1898. But Leigh himself has testified that he constantly treated the 845 shares of stock in question as belonging to Laughlin from the time it first came into his hands, and the master finds that even if any such arrangement as appellant Leigh claims had been made in 1898, it could have covered only such stock as was thereafter to be acquired, and did not in any way affect the stock then held and owned by either of the parties. The dispute as to* the ownership of the after-acquired stock has been settled adversely to appellant in- the case above referred to, and as to the 845 shares it appears, as the master finds, that dividends accruing thereon were credited by Leigh to Laughlin upon a statement made by Leigh in February, 1900, in which the shares are treated and reported by Leigh as appellee’s property. While the title to the 845 shares now in controversy was not directly involved or adjudicated in the case above cited, the claim of appellant to an interest in appellee’s holdings of National Hollow Brake Beam Company’s stock which was based upon the same or a similar alleged understanding and contract between' the parties as that here again set up, was there finally disposed of. The reasons for the conclusion in that cause by this and the Supreme Court are applicable substantially to the contentions here and lead to a like conclusion as to the ownership of the 845 shares now in question. We do not regard it as necessary to have made Sarah Hein a party to the bill. She claims no interest in the stock and the evidence of payment of the notes originally secured by the 845 shares is not disputed or questioned. Appellant does not base his claim to be entitled to retain the stock upon any such ground. We deem it unnecessary to review the evidence more fully. The nature of the controversy between these parties from which the suit has arisen having been stated fully in the former opinion of this court and that of the Supreme Court above cited, no occasion exists to follow counsel in re-argument of questions there disposed of. The decree of the Superior Court must be affirmed. Affirmed.